                                                                                                                              Case 2:20-cv-01571-RFB-VCF Document 23 Filed 11/04/20 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Emil S. Kim, Esq.
                                                                                                                              Nevada Bar No. 14894
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    kime@ballardspahr.com
                                                                                                                          7 Attorneys for Defendant,
                                                                                                                            First Premier Bank
                                                                                                                          8
                                                                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                                                                          9
                                                                                                                                                     FOR THE DISTRICT OF NEVADA
                                                                                                                         10
                                                                                                                             RICKIE STEVENS;                        CASE NO. 2:20-cv-1571-RFB-VCF
                                                                                                                         11
                                                                                                                                                Plaintiff,
                                                                                                                         12                                         ERRATA TO STIPULATION AND
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                             v.                                     ORDER TO EXTEND TIME FOR
                                                                                                                         13                                         DEFENDANT FIRST PREMIER BANK
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                             FIRST PREMIER BANK; and                TO RESPOND TO PLAINTIFF’S
                                                                                                                         14 TRANSUNION, LLC;                        COMPLAINT
                                                                                                                         15                         Defendants.
                                                                                                                                                                            (Third Request)
                                                                                                                         16

                                                                                                                         17
                                                                                                                                     Plaintiff Rickie Stevens (“Plaintiff”) and Defendant First Premier Bank (“First
                                                                                                                         18
                                                                                                                              Premier”)1 stipulate and agree that First Premier has up to and including November
                                                                                                                         19
                                                                                                                              18, 2020 to respond to Plaintiff’s Complaint (ECF No. 1), to provide additional time to
                                                                                                                         20
                                                                                                                              investigate Plaintiff’s allegations and for First Premier to prepare a response.
                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27   1 By filing this Stipulation, First Premier is not waiving any defense, affirmative or
                                                                                                                         28   otherwise, it may have in this matter.


                                                                                                                              DMEAST #42749021 v1
                                                                                                                              Case 2:20-cv-01571-RFB-VCF Document 23 Filed 11/04/20 Page 2 of 2



                                                                                                                         1           This is the third request for an extension, and is made in good faith and not for
                                                                                                                         2    purposes of delay.
                                                                                                                         3           Dated this 4th day of November, 2020.
                                                                                                                         4     BALLARD SPAHR LLP                            HIGBEE & ASSOCIATES
                                                                                                                         5

                                                                                                                         6     By: /s/ Joel E. Tasca                        By: /s/ Matthew Higbee
                                                                                                                               Joel E. Tasca, Esq.                          Matthew Higbee, Esq.
                                                                                                                         7     Nevada Bar No. 14124                         Nevada Bar No. 11158
                                                                                                                               Emil S. Kim, Esq.                            3110 West Cheyenne Avenue, Suite 200
                                                                                                                         8     Nevada Bar No.14894                          Las Vegas, Nevada 89128
                                                                                                                               1980 Festival Plaza Drive, Suite 900
                                                                                                                         9     Las Vegas, Nevada 89135
                                                                                                                         10    Attorneys for First Premier Bank
                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14
                                                                                                                                                                      ORDER
                                                                                                                         15
                                                                                                                                                                      IT IS SO ORDERED:
                                                                                                                         16

                                                                                                                         17
                                                                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                                                         18
                                                                                                                                                                                  11-4-2020
                                                                                                                         19                                           DATED:
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        2
                                                                                                                              DMEAST #42749021 v1
